                                                                              Case
                                                                              Case2:20-cv-00618-JCM-NJK
                                                                                   2:20-cv-00618-JCM-NJK Document
                                                                                                         Document10
                                                                                                                  8 Filed
                                                                                                                    Filed05/14/20
                                                                                                                          05/15/20 Page
                                                                                                                                   Page11of
                                                                                                                                          of22


                                                                         1
                                                                             ROBERT D. VANNAH, ESQ.
                                                                         2   Nevada Bar No. 002503
                                                                             L. DIPAUL MARRERO II, ESQ.
                                                                         3
                                                                             Nevada Bar No. 012441
                                                                         4   VANNAH & VANNAH
                                                                             400 S. Seventh Street, Suite 400
                                                                         5   Las Vegas, Nevada 89101
                                                                             Telephone (702) 369-4161
                                                                         6   Facsimile (702) 369-0104
                                                                             pmarrero@vannahlaw.com
                                                                         7
                                                                             Attorneys for Plaintiff
                                                                         8
                                                                                                         UNITED STATES DISTRICT COURT
                                                                         9
                                                                                                                  DISTRICT OF NEVADA
                                                                        10
                  Telephone (702) 369-4161 • Facsimile (702) 369-0104




                                                                        11
                    400 S. Seventh St. 4th Floor, Las Vegas, NV 89101




                                                                              BRENDA MARTINEZ, individually, and as
                                                                        12    mother and special administrator of the ESTATE   CASE NO.:    2:20-cv-00618
VANNAH & VANNAH




                                                                              OF JUNIOR DAVID LOPEZ,
                                                                        13
                                                                                                    Plaintiffs,                STIPULATION TO EXTEND TIME TO
                                                                        14                                                      OPPOSE DEFENDANTS’ MOTION
                                                                              vs.                                                  FOR PARTIAL DISMISSAL
                                                                        15

                                                                        16    LAS VEGAS METROPOLITAN POLICE                                (First Request)
                                                                              DEPARTMENT, a political subdivision of the
                                                                        17    State  of    Nevada;      SHERIFF    JOSEPH
                                                                              LOMBARDO, individually and as policy maker of
                                                                        18    Las Vegas Metropolitan Police Department;
                                                                        19    OFFICER PADILLA MILLS, individually;
                                                                              OFFICER FRANCISCO RIVERA, individually;
                                                                        20    DOES 1 through 10, inclusive;

                                                                        21                     Defendants.
                                                                                    IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff BRENDA
                                                                        22
                                                                                                                                   28




                                                                        23   MARTINEZ, individually, and as mother and special administrator of the ESTATE OF JUNIOR

                                                                        24   DAVID LOPEZ, by and through her attorneys of record L. DIPAUL MARRERO II, ESQ. and
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6
                                                                          7
                                                                          8
                                                                          9
                                                                         10
                                                                         11
                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27




                                                                        25   ROBERT D. VANNAH, ESQ., of VANNAH & VANNAH, and Defendants LAS VEGAS
                                                                        26
                                                                             METROPOLITAN POLICE DEPARTMENT, a political subdivision of the State of Nevada;
                                                                        27
                                                                             SHERIFF JOSEPH LOMBARDO, individually and as policy maker of Las Vegas Metropolitan Police
                                                                        28
                                                                                                                          1
                                                                              Case
                                                                              Case2:20-cv-00618-JCM-NJK
                                                                                   2:20-cv-00618-JCM-NJK Document
                                                                                                         Document10
                                                                                                                  8 Filed
                                                                                                                    Filed05/14/20
                                                                                                                          05/15/20 Page
                                                                                                                                   Page22of
                                                                                                                                          of22


                                                                         1   Department; OFFICER PADILLA MILLS, individually; OFFICER FRANCISCO RIVERA,

                                                                         2   individually, by and through their attorney of record CRAIG R. ANDERSON, ESQ., of MARQUIS
                                                                         3
                                                                             AURBACH COFFING, that Plaintiff be granted an extension of time in which to file a response to
                                                                         4
                                                                             Defendants’ Motion For Partial Dismissal, which was filed on May 4, 2020. The parties stipulate to
                                                                         5
                                                                             extending the time for Plaintiff’s response to June 1, 2020. This is the first stipulation for extension
                                                                         6
                                                                             of time to file Plaintiff’s response.
                                                                         7

                                                                         8

                                                                         9    Dated: May 14, 2020                                   Dated: May 14, 2019
                                                                        10
                                                                              Vannah & Vannah                                       Marquis Aurbach Coffing
                  Telephone (702) 369-4161 • Facsimile (702) 369-0104




                                                                        11
                    400 S. Seventh St. 4th Floor, Las Vegas, NV 89101




                                                                        12                                                          _/s/ Craig R. Anderson_________________
VANNAH & VANNAH




                                                                              _/s/ L. DiPaul Marrero II______________
                                                                        13                                                          CRAIG R. ANDERSON, ESQ.
                                                                              L. DIPAUL MARRERO II, ESQ.                            NEVADA BAR NO. 6882
                                                                        14
                                                                              NEVADA BAR NO. 012441                                 10001 Park Run Drive
                                                                        15    400 South Seventh Street, Suite 400                   Las Vegas, NV 89145
                                                                              Las Vegas, Nevada 89101                               Attorneys for Defendants
                                                                        16    Attorneys for Plaintiff Michael Jacobs
                                                                        17

                                                                        18

                                                                        19

                                                                        20
                                                                                                                            ORDER
                                                                        21

                                                                        22   IT IS SO ORDERED
                                                                                                                                           28




                                                                        23         May______
                                                                             DATED this 15, 2020.
                                                                                              day of May 2020

                                                                        24
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6
                                                                          7
                                                                          8
                                                                          9
                                                                         10
                                                                         11
                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27




                                                                        25

                                                                        26
                                                                                                                                    ________________________________
                                                                        27                                                          UNITED STATES DISTRICT JUDGE

                                                                        28
                                                                                                                                2
